Citation Nr: 1611904	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-13 858	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, not to include PTSD.  


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served in the United States Navy from October 1995 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD and major depressive disorder.  

The Veteran testified at a hearing in July 2015 before the undersigned.  A transcript has been included in the claims folder. 


FINDINGS OF FACT

The Veteran's current psychiatric disability; diagnosed as an acquired psychiatric disorder and PTSD is linked by a medical professional to an in-service personal assault for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  In the case of a claim for service connection for PTSD based on in-service personal assault, the credible supporting evidence may consist of evidence of behavior changes in response to the assault, and need not consist of service department records.  38 C.F.R. § 3.304(f)(5).

In the instant case, the Veteran's treatment records are replete with diagnoses of depression, an acquired psychiatric disorder; and PTSD.  Some of these records show that the diagnoses were linked to military sexual trauma in service.  These entries serve to establish the first and third elements of a successful claim for service connection for PTSD under 38 C.F.R. § 3.304(f)(5).

To support his claim, the Veteran has provided written statements and has also given testimony before the undersigned Veterans Law Judge.  In those statements (written and verbal), the Veteran has been consistent in recounting the incidents that occurred and produced his current psychiatric disorders.  

Examiners have also reported behavior changes in response to the in service personal assault.  A private psychologist reported in an August 2015 evaluation that the Veteran developed suicidal thoughts and attempted suicide in 2001.  This evidence provides credible supporting evidence of the claimed stressor.  The elements for service connection for PTSD are established.

The Veteran has also been given other psychiatric diagnoses, consisting of anxiety and depressive disorders.  His claim encompasses all of these diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's representative has recently provided an opinion from a psychologist who found that the Veteran's current psychiatric disorder likely had its onset in service and was linked to in-service events.  PTSD is a form of an acquired psychiatric disorder.  DSM IV, DSM V.  The evidence is in at least equipoise on the question of whether the other psychiatric disabilities are the result of in-service traumas.  38 U.S.C.A. § 5107(b). 

Accordingly, service connection for the Veteran's current psychiatric disability, however diagnosed, is warranted.


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


